
	

113 S1088 IS: Student Non-Discrimination Act of 2013
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1088
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2013
			Mr. Franken (for
			 himself, Mrs. Murray,
			 Mrs. Gillibrand,
			 Mr. Casey, Mr.
			 Leahy, Mrs. Boxer,
			 Mr. Begich, Ms.
			 Stabenow, Mr. Udall of New
			 Mexico, Mr. Blumenthal,
			 Mr. Whitehouse, Mr. Bennet, Mr.
			 Sanders, Mr. Harkin,
			 Ms. Mikulski, Mr. Brown, Mr.
			 Cowan, Ms. Warren,
			 Mrs. Hagan, Mrs. Shaheen, Mr.
			 Coons, Mr. Murphy,
			 Ms. Klobuchar, Ms. Cantwell, Mr.
			 Schatz, Mr. Heinrich,
			 Ms. Baldwin, Mr. Durbin, Mr.
			 Wyden, Mr. Reed,
			 Mr. Udall of Colorado,
			 Mr. Schumer, Mr. Cardin, and Mr.
			 Merkley) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To end discrimination based on actual or perceived sexual
		  orientation or gender identity in public schools, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Student Non-Discrimination Act of
			 2013.
		2.Findings and
			 purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Public school
			 students who are lesbian, gay, bisexual, or transgender (referred to in this
			 Act as LGBT), or are perceived to be LGBT, or who associate with
			 LGBT people, have been and are subjected to pervasive discrimination, including
			 harassment, bullying, intimidation, and violence, and have been deprived of
			 equal educational opportunities, in schools in every part of the Nation.
				(2)While
			 discrimination of any kind is harmful to students and to the education system,
			 actions that target students based on sexual orientation or gender identity
			 represent a distinct and severe problem that remains inadequately addressed by
			 current Federal law.
				(3)Numerous social
			 science studies demonstrate that discrimination at school has contributed to
			 high rates of absenteeism, academic underachievement, dropping out, and adverse
			 physical and mental health consequences among LGBT youth.
				(4)When left
			 unchecked, discrimination in schools based on sexual orientation or gender
			 identity can lead, and has led, to life-threatening violence and to
			 suicide.
				(5)Public school
			 students enjoy a variety of constitutional rights, including rights to equal
			 protection, privacy, and free expression, which are infringed when school
			 officials engage in or fail to take prompt and effective action to stop
			 discrimination on the basis of sexual orientation or gender identity.
				(6)Provisions of
			 Federal statutory law expressly prohibit discrimination on the basis of race,
			 color, sex, religion, disability, and national origin. The Department of
			 Education and the Department of Justice, as well as numerous courts, have
			 correctly interpreted the prohibitions on sex discrimination to include
			 discrimination based on sex stereotypes and gender identity, even when that
			 sex-based discrimination coincides or overlaps with discrimination based on
			 sexual orientation. However, the absence of express Federal law prohibitions on
			 discrimination on the basis of sexual orientation and gender identity has
			 created unnecessary uncertainty that risks limiting access to legal remedies
			 under Federal law for LGBT students and their parents.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to ensure that all students have access to
			 public education in a safe environment free from discrimination, including
			 harassment, bullying, intimidation, and violence, on the basis of sexual
			 orientation or gender identity;
				(2)to provide a
			 comprehensive Federal prohibition of discrimination in public schools based on
			 actual or perceived sexual orientation or gender identity;
				(3)to provide
			 meaningful and effective remedies for discrimination in public schools based on
			 actual or perceived sexual orientation or gender identity;
				(4)to invoke congressional powers, including
			 the power to enforce the 14th Amendment to the Constitution and to provide for
			 the general welfare pursuant to section 8 of article I of the Constitution and
			 the power to make all laws necessary and proper for the execution of the
			 foregoing powers pursuant to section 8 of article I of the Constitution, in
			 order to prohibit discrimination in public schools on the basis of sexual
			 orientation or gender identity; and
				(5)to allow the
			 Department of Education and the Department of Justice to effectively combat
			 discrimination based on sexual orientation and gender identity in public
			 schools, through regulation and enforcement, as the Departments have issued
			 regulations under and enforced title IX of the Education Amendments of 1972 and
			 other nondiscrimination laws in a manner that effectively addresses
			 discrimination.
				3.Definitions and
			 rule
			(a)DefinitionsFor purposes of this Act:
				(1)Educational
			 agencyThe term educational agency means a local
			 educational agency, an educational service agency, or a State educational
			 agency, as those terms are defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
				(2)Gender
			 identityThe term gender identity means the
			 gender-related identity, appearance, or mannerisms or other gender-related
			 characteristics of an individual, with or without regard to the individual’s
			 designated sex at birth.
				(3)HarassmentThe term harassment means
			 conduct that is sufficiently severe, persistent, or pervasive to limit or
			 interfere with a student's ability to participate in or benefit from a program
			 or activity of a public school or educational agency, including acts of verbal,
			 nonverbal, or physical aggression, intimidation, or hostility, if such conduct
			 is based on—
					(A)a student’s actual
			 or perceived sexual orientation or gender identity; or
					(B)the actual or perceived sexual orientation
			 or gender identity of a person with whom a student associates or has
			 associated.
					(4)Program or
			 activityThe terms program or activity and
			 program have the same meanings given such terms as applied under
			 section 606 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–4a) to the
			 operations of public entities under paragraph (2)(B) of such section.
				(5)Public
			 schoolThe term public school means an elementary
			 school (as the term is defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965) that is a public institution, and a secondary school (as
			 so defined) that is a public institution.
				(6)Sexual
			 orientationThe term sexual orientation means
			 homosexuality, heterosexuality, or bisexuality.
				(7)StudentThe term student means an
			 individual within the age limits for which the State provides free public
			 education who is enrolled in a public school or who, regardless of official
			 enrollment status, attends classes or participates in the programs or
			 activities of a public school or local educational agency.
				(b)RuleConsistent with Federal law, in this Act
			 the term includes means includes but is not limited
			 to.
			4.Prohibition
			 against discrimination
			(a)In
			 generalNo student shall, on the basis of actual or perceived
			 sexual orientation or gender identity of such individual or of a person with
			 whom the student associates or has associated, be excluded from participation
			 in, be denied the benefits of, or be subjected to discrimination under any
			 program or activity receiving Federal financial assistance.
			(b)HarassmentFor
			 purposes of this Act, discrimination includes harassment of a student on the
			 basis of actual or perceived sexual orientation or gender identity of such
			 student or of a person with whom the student associates or has
			 associated.
			(c)Retaliation
			 prohibited
				(1)ProhibitionNo
			 person shall be excluded from participation in, be denied the benefits of, or
			 be subjected to discrimination, retaliation, or reprisal under any program or
			 activity receiving Federal financial assistance based on the person's
			 opposition to conduct made unlawful by this Act.
				(2)DefinitionFor
			 purposes of this subsection, opposition to conduct made unlawful by this
			 Act includes—
					(A)opposition to
			 conduct believed to be made unlawful by this Act or conduct that could be
			 believed to become unlawful under this Act if allowed to continue;
					(B)any formal or
			 informal report, whether oral or written, to any governmental entity, including
			 public schools and educational agencies and employees of the public schools or
			 educational agencies, regarding conduct made unlawful by this Act, conduct
			 believed to be made unlawful by this Act, or conduct that could be believed to
			 become unlawful under this Act if allowed to continue;
					(C)participation in
			 any investigation, proceeding, or hearing related to conduct made unlawful by
			 this Act, conduct believed to be made unlawful by this Act, or conduct that
			 could be believed to become unlawful under this Act if allowed to continue;
			 and
					(D)assistance or
			 encouragement provided to any other person in the exercise or enjoyment of any
			 right granted or protected by this Act,
					if in the
			 course of that expression, the person involved does not purposefully provide
			 information known to be false to any public school or educational agency or
			 other governmental entity regarding conduct made unlawful by this Act, or
			 conduct believed to be made unlawful by this Act, or conduct that could be
			 believed to become unlawful under this Act if allowed to continue.5.Federal
			 administrative enforcement; report to congressional committees
			(a)RequirementsEach Federal department and agency which is
			 empowered to extend Federal financial assistance to any education program or
			 activity, by way of grant, loan, or contract other than a contract of insurance
			 or guaranty, is authorized and directed to effectuate the provisions of section
			 4 with respect to such program or activity by issuing rules, regulations, or
			 orders of general applicability which shall be consistent with achievement of
			 the objectives of the statute authorizing the financial assistance in
			 connection with which the action is taken. No such rule, regulation, or order
			 shall become effective unless and until approved by the President.
			(b)EnforcementCompliance with any requirement adopted
			 pursuant to this section may be effected—
				(1)by the termination
			 of or refusal to grant or to continue assistance under such program or activity
			 to any recipient as to whom there has been an express finding on the record,
			 after opportunity for hearing, of a failure to comply with such requirement,
			 but such termination or refusal shall be limited to the particular political
			 entity, or part thereof, or other recipient as to whom such a finding has been
			 made, and shall be limited in its effect to the particular program, or part
			 thereof, in which such noncompliance has been so found; or
				(2)by any other means
			 authorized by law,
				except that
			 no such action shall be taken until the department or agency concerned has
			 advised the appropriate person or persons of the failure to comply with the
			 requirement and has determined that compliance cannot be secured by voluntary
			 means.(c)ReportsIn
			 the case of any action terminating, or refusing to grant or continue,
			 assistance because of failure to comply with a requirement imposed pursuant to
			 this section, the head of the Federal department or agency shall file with the
			 committees of the House of Representatives and Senate having legislative
			 jurisdiction over the program or activity involved a full written report of the
			 circumstances and the grounds for such action. No such action shall become
			 effective until 30 days have elapsed after the filing of such report.
			6.Private cause of
			 action
			(a)Private cause of
			 actionSubject to subsection (c), and consistent with the cause
			 of action recognized under title VI of the Civil Rights Act of 1964 (42 U.S.C.
			 2000d et seq.) and title IX of the Education Amendments of 1972 (20 U.S.C. 1681
			 et seq.), an aggrieved individual may bring an action in a court of competent
			 jurisdiction, asserting a violation of this Act. Aggrieved individuals may be
			 awarded all appropriate relief, including equitable relief, compensatory
			 damages, and costs of the action.
			(b)Rule of
			 constructionThis section shall not be construed to preclude an
			 aggrieved individual from obtaining remedies under any other provision of law
			 or to require such individual to exhaust any administrative complaint process
			 or notice of claim requirement before seeking redress under this
			 section.
			(c)Statute of
			 limitationsFor actions brought pursuant to this section, the
			 statute of limitations period shall be determined in accordance with section
			 1658(a) of title 28, United States Code. The tolling of any such limitations
			 period shall be determined in accordance with the law governing actions under
			 section 1979 of the Revised Statutes (42 U.S.C. 1983) in the State in which the
			 action is brought.
			7.Cause of action
			 by the attorney generalThe
			 Attorney General is authorized to institute for or in the name of the United
			 States a civil action for a violation of this Act in any appropriate district
			 court of the United States against such parties and for such relief as may be
			 appropriate, including equitable relief and compensatory damages. Whenever a
			 civil action is instituted for a violation of this Act, the Attorney General
			 may intervene in such action upon timely application and shall be entitled to
			 the same relief as if the Attorney General had instituted the action. Nothing
			 in this Act shall adversely affect the right of any person to sue or obtain
			 relief in any court for any activity that violates this Act, including
			 regulations promulgated pursuant to this Act.
		8.State
			 immunity
			(a)State
			 immunityA State shall not be immune under the 11th Amendment to
			 the Constitution from suit in Federal court for a violation of this Act.
			(b)WaiverA
			 State’s receipt or use of Federal financial assistance for any program or
			 activity of a State shall constitute a waiver of sovereign immunity, under the
			 11th Amendment or otherwise, to a suit brought by an aggrieved individual for a
			 violation of section 4.
			(c)RemediesIn
			 a suit against a State for a violation of this Act, remedies (including
			 remedies both at law and in equity) are available for such a violation to the
			 same extent as such remedies are available for such a violation in the suit
			 against any public or private entity other than a State.
			9.Attorney’s
			 feesSection 722(b) of the
			 Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting the Student
			 Non-Discrimination Act of 2013, after Religious Land Use and
			 Institutionalized Persons Act of 2000,.
		10.Effect on other
			 laws
			(a)Federal and
			 State nondiscrimination lawsNothing in this Act shall be construed to
			 preempt, invalidate, or limit rights, remedies, procedures, or legal standards
			 available to victims of discrimination or retaliation, under any other Federal
			 law or law of a State or political subdivision of a State, including titles IV
			 and VI of the Civil Rights Act of 1964 (42 U.S.C. 2000c et seq., 2000d et
			 seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.),
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans
			 with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), or section 1979 of the
			 Revised Statutes (42 U.S.C. 1983). The obligations imposed by this Act are in
			 addition to those imposed by titles IV and VI of the Civil Rights Act of 1964
			 (42 U.S.C. 2000c et seq., 2000d et seq.), title IX of the Education Amendments
			 of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973
			 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101
			 et seq.), and section 1979 of the Revised Statutes (42 U.S.C. 1983).
			(b)Free speech and
			 expression laws and religious student groupsNothing in this Act shall be construed to
			 alter legal standards regarding, or affect the rights available to individuals
			 or groups under, other Federal laws that establish protections for freedom of
			 speech and expression, such as legal standards and rights available to
			 religious and other student groups under the First Amendment and the Equal
			 Access Act (20 U.S.C. 4071 et seq.).
			11.
			 SeverabilityIf any provision
			 of this Act, or any application of such provision to any person or
			 circumstance, is held to be unconstitutional, the remainder of this Act, and
			 the application of the provision to any other person or circumstance shall not
			 be impacted.
		12.Effective
			 dateThis Act shall take
			 effect 60 days after the date of enactment of this Act and shall not apply to
			 conduct occurring before the effective date of this Act.
		
